Per Curiam.
Proceedings were taken before the county judge to remove the defendants, as holding over beyond their term certain premises belonging to plaintiff. The prayer of the petitioner was denied, and $33.18 was awarded as costs to defendants. The plaintiff appeals from so much of the order as awards the sum of costs. It is not disputed that defendants were entitled to some costs. The question is whether they were entitled to the amount given. We have nothing in the papers to show what items were allowed. An affidavit showing the attendance of certain witnesses is in the papers. But we do not know whether the learned j udge allowed for the attendance of these witnesses; and, if so, how much, or whether he.allowed a certain amount as costs other than disbursements. We are therefore asked to tax these costs; not to correct an error of the learned county judge in his taxation. It should appear in the papers, either by the original taxation or by a retaxation, just what items were allowed by the county judge, and what objections were made by the plaintiff. We cannot correct any errors when we are not informed what they are. Order affirmed, with $10 costs, and printing disbursements.